Case 5:20-cv-10829-JEL-APP ECF No. 530-8, PageID.13640 Filed 02/11/21 Page 1 of 5




                   Exhibit 7
     Case 5:20-cv-10829-JEL-APP ECF No. 530-8, PageID.13641 Filed 02/11/21 Page 2 of 5




From:                             Newby, Jennifer (USAMIE) <Jennifer.Newby@usdoj.gov>
Sent:                             Thursday, February 11, 2021 2:21 PM
To:                               Miriam Aukerman; Darling, Bradley (USAMIE)
Cc:                               My Khanh Ngo; Fiorill, Rachel; Lockert, Rebecca; Mitra, Kasturi; Jaffe, Peter
Subject:                          RE: Request for Concurrence




Hello Miriam,

I am sending over his medical records shortly, subject to the protective order. ICE does not agree that any records
produced in this case and marked confidential may be shared.

Thank you,

Jennifer L. Newby
Assistant United States Attorney
Deputy Chief of Defensive Litigation
211 W. Fort St., Ste. 2001
Detroit, Michigan 48226
(313) 226-0295

From: Miriam Aukerman <maukerman@aclumich.org>
Sent: Thursday, February 11, 2021 1:59 PM
To: Newby, Jennifer (USAMIE) <jnewby@usa.doj.gov>; Darling, Bradley (USAMIE) <BDarling@usa.doj.gov>
Cc: My Khanh Ngo <MNgo@aclu.org>; Fiorill, Rachel <rfiorill@paulweiss.com>; Lockert, Rebecca
<rlockert@paulweiss.com>; Mitra, Kasturi <kmitra@paulweiss.com>; Jaffe, Peter <pjaffe@paulweiss.com>
Subject: RE: Request for Concurrence

Hi Jennifer,

Thanks for sending over the COVID test results. Please lets us know what other requested documents the government is
willing to provide, when those will be provided, and whether ICE will agree that we can provide them to the family. We
plan to file out motion later today. If we haven’t heard back, we will state your position as:

“Defendants have provided COVID-19 tests results and have stated that they are considering Plaintiffs’ requests for
additional documents and for release of those documents to Mr. Dean’s family.”

Thanks,
Miriam


Miriam Aukerman
Senior Staff Attorney
American Civil Liberties Union of Michigan


From: Newby, Jennifer (USAMIE) <Jennifer.Newby@usdoj.gov>
Sent: Thursday, February 11, 2021 1:20 PM
                                                            1
     Case 5:20-cv-10829-JEL-APP ECF No. 530-8, PageID.13642 Filed 02/11/21 Page 3 of 5

To: Miriam Aukerman <maukerman@aclumich.org>; Darling, Bradley (USAMIE) <Bradley.Darling@usdoj.gov>
Cc: My Khanh Ngo <MNgo@aclu.org>; Fiorill, Rachel <rfiorill@paulweiss.com>; Lockert, Rebecca
<rlockert@paulweiss.com>; Mitra, Kasturi <kmitra@paulweiss.com>; Jaffe, Peter <pjaffe@paulweiss.com>
Subject: RE: Request for Concurrence



Jennifer L. Newby
Assistant United States Attorney
Deputy Chief of Defensive Litigation
211 W. Fort St., Ste. 2001
Detroit, Michigan 48226
(313) 226-0295

From: Newby, Jennifer (USAMIE)
Sent: Thursday, February 11, 2021 12:59 PM
To: 'Miriam Aukerman' <maukerman@aclumich.org>; Darling, Bradley (USAMIE) <BDarling@usa.doj.gov>
Cc: My Khanh Ngo <MNgo@aclu.org>; Fiorill, Rachel <rfiorill@paulweiss.com>; Lockert, Rebecca
<rlockert@paulweiss.com>; Mitra, Kasturi <kmitra@paulweiss.com>; Jaffe, Peter <pjaffe@paulweiss.com>
Subject: RE: Request for Concurrence

Hello Miriam,

Attached are the COVID test results for Mr. Dean, subject to the protective order. I will let you know if ICE is willing to
produce any other documents on this issue.

Thank you,

Jennifer L. Newby
Assistant United States Attorney
Deputy Chief of Defensive Litigation
211 W. Fort St., Ste. 2001
Detroit, Michigan 48226
(313) 226-0295

From: Miriam Aukerman <maukerman@aclumich.org>
Sent: Thursday, February 11, 2021 11:04 AM
To: Newby, Jennifer (USAMIE) <jnewby@usa.doj.gov>; Darling, Bradley (USAMIE) <BDarling@usa.doj.gov>
Cc: My Khanh Ngo <MNgo@aclu.org>; Fiorill, Rachel <rfiorill@paulweiss.com>; Lockert, Rebecca
<rlockert@paulweiss.com>; Mitra, Kasturi <kmitra@paulweiss.com>; Jaffe, Peter <pjaffe@paulweiss.com>
Subject: RE: Request for Concurrence

Hi Jennifer,

Thanks for the quick response. We look forward to hearing back. Two questions:

    1. If ICE agrees to provide the documents, how quickly could they be provided?
    2. Does ICE have any objection to our sharing the documents with Mr. Dean’s family, as they have many questions
       about his death? We were planning to ask Judge Levy to specifically provide that the documents should be
       shared.

Thanks,
                                                              2
     Case 5:20-cv-10829-JEL-APP ECF No. 530-8, PageID.13643 Filed 02/11/21 Page 4 of 5

Miriam


Miriam Aukerman
Senior Staff Attorney
American Civil Liberties Union of Michigan


From: Newby, Jennifer (USAMIE) <Jennifer.Newby@usdoj.gov>
Sent: Thursday, February 11, 2021 10:04 AM
To: Miriam Aukerman <maukerman@aclumich.org>; Darling, Bradley (USAMIE) <Bradley.Darling@usdoj.gov>
Cc: My Khanh Ngo <MNgo@aclu.org>; Fiorill, Rachel <rfiorill@paulweiss.com>; Lockert, Rebecca
<rlockert@paulweiss.com>; Mitra, Kasturi <kmitra@paulweiss.com>
Subject: RE: Request for Concurrence

Hello Miriam,

We may concur in some of the request, I am confirming with ICE and will get back to you.

Thank you,

Jennifer L. Newby
Assistant United States Attorney
Deputy Chief of Defensive Litigation
211 W. Fort St., Ste. 2001
Detroit, Michigan 48226
(313) 226-0295

From: Miriam Aukerman <maukerman@aclumich.org>
Sent: Thursday, February 11, 2021 9:55 AM
To: Darling, Bradley (USAMIE) <BDarling@usa.doj.gov>; Newby, Jennifer (USAMIE) <jnewby@usa.doj.gov>
Cc: My Khanh Ngo <MNgo@aclu.org>; Fiorill, Rachel <rfiorill@paulweiss.com>; Lockert, Rebecca
<rlockert@paulweiss.com>; Mitra, Kasturi <kmitra@paulweiss.com>
Subject: Request for Concurrence

Good morning Jennifer and Brad,

We will be filing a motion for expedited discovery in relation to Mr. Dean’s death. A copy of the request for production
is attached. We believe that if Mr. Dean’s death is the result of a deficient medical care system or Calhoun’s overall
COVID-19 response, that is relevant to this litigation. Please let us know if you concur.

Thank you.
Miriam

Miriam Aukerman
Pronouns: she, her

Senior Staff Attorney
American Civil Liberties Union of Michigan
1514 Wealthy, Suite 260
Grand Rapids, MI 49506
(Offices in Detroit, Grand Rapids and Lansing)

                                                            3
       Case 5:20-cv-10829-JEL-APP ECF No. 530-8, PageID.13644 Filed 02/11/21 Page 5 of 5
616 301 0930 | maukerman@aclumich.org




This message may contain information that is confidential or legally privileged. If you are not the intended recipient, please immediately advise the
sender by reply email that this message has been inadvertently transmitted to you and delete this email from your system.




                                                                             4
